                          Case
AO I 06 (Rev 04110) Apphcat10n for a2:19-mj-01043           Document
                                    Search Warrant (requestmg ACSA LaBar)   1 Filed 06/13/19 Page 1 of 8

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of Pennsylvania

                In the Matter of the Search of                         )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)
                                                                       )          CaseNo.      lCf-lo..£'5-"f
        A Ford Taurus, bearing Pennsylvania tag JWT-1267,              )
                   Vf:\l lFAHP2F80EGl20828                             )
                                                                       )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ldentzfy the person or describe the
property to be searched and give Its locatzon)
 See attachment A, incorporated here.

located in the              Eastern              District of            Pennsylvania               , there is now concealed (identify the
person or describe the property to be seized):
   See attachment B, incorporated here.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                  0   evidence of a crime;
                  ef contraband, fruits of crime, or other items illegally possessed;
                  fi property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                         Offense Description
            21 U.S.C. Sect. 841(a)(I);                Distribution of a controlled substance;
            18 C.S.C. Sect. 922(a)(l)(A);             Dealing in firearms without a license; felon in possession offireanns
            18 U.S.C. Sect. 922(g)(l)
         The application is based on these facts:
        See attached affidavit


          ./J    Continued on the attached sheet.
          0 Delayed notice of             days (give exact ending date if more than 30 days: _                                    ) is requested
                 under 18 C.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.


                                                                                   ~~-    ~ . <:::- --
                                                                                     Appltcant's signature

                                                                                          Robert Wise, Special Agent, ATF
                                                                                              -     -                         -    -
                                                                                                  Prmted name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                    Judge ·s signature

City and state: P~iladelphia_, PA.                                                     C.S. Magistrate Judge Richard A Lloret
                                                                                                                          -       -----            -
                                                                                                  Prmted name and tztle
             Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 2 of 8



                    AF:FIDA VIT IN SUPPORT OF SEARCH WARRANT

       I, Robert Wise, being duly sworn, depose and state as follows:

   A. BACKGROU:'lD

        I.      I am a Special Agent for the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF). I am currently assigned to ATF Philadelphia

Group VII, which is a Firearms Enforcement Group whose primary responsibilities include

investigating individuals or groups who commit violations of federal firearms and narcotics laws

in Philadelphia, Pennsylvania. As a result of my training and experience, and that of my fell ow

investigators, I am familiar with investigation involving violations of federal firearms and

narcotics laws, and I am familiar with Federal search warrants and seizing evidence in

accordance with the probable cause set forth in the affidavits.

       2.      The information contained in this affidavit is drawn from my personal knowledge

and observations as well as discussions with other ATF and Drug Enforcement Administration

("DEA") agents, other sworn law enforcement personnel, and a confidential informant. Because

this affidavit is being submitted for the limited purpose of securing authorization to search a

Ford Taurus bearing Pennsylvania tag JWT-1267, VIN 1FAHP2F80EG120828, I have set

forth only the facts that I believe are necessary to establish probable cause.

   B. I~VESTIGATION

       3.      The Gnited States, including the Bureau of Alcohol, Tobacco, Firearms and

   Explosives ("A TF") and the Drug Enforcement Administration ("DEA''), in conjunction with

   the Philadelphia Police Department ("PPD'') are conducting a criminal investigation of Dawud

   ROBTh;SON for federal narcotics and firearms violations. In summary, between March 8, 2019




                                                                                                  I
                Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 3 of 8



    and May 17, 2019, an ATF Special Agent acting in an undercover capacity (hereinafter referred

    to as "UC-I") and an ATF Confidential Informant 1 (hereinafter referred to as "CI-I") working

    together conducted controlled purchases2 ofmethamphetamine3 from Dawud ROBINSO~ on

    seven separate occasions. Each of these controlled purchases were surveilled by law

    enforcement and video and/or audio recorded utilizing electronic surveillance equipment.

    Additionally, on April 20, 2019 UC-1 and CI-I conducted a controlled purchase of a Taurus

    .38special revolver from ROBINSON, and on May 31, 2019 UC-I and CI-I conducted a

    controlled purchase of a SCCY 9xl 9mm pistol from ROBil\SON. In both instances,

    ROBINsor--.; directed UC-I to retrieve the firearms from a vehicle where he appeared to have

    stored them. ROBI:N'SON is a convicted felon and therefore ineligible to possess firearms, and

    furthermore does not hold a license to deal in firearms. Law enforcement personnel observed

    ROBINSON to utilize several different vehicles when meeting with UC-I and Cl-I in order to.

    conduct these controlled purchases . .Furthermore, each of these controlled purchases following

    the initial purchase of methamphetamine on March 8, 2019, was preceded by and arranged

    through recorded telephone contacts between CI-I and ROBNSO:'.'J, who utilized the

    telephone number 215-201-1569 (hereafter referred to as the "ROBINSON PHONE").




I CI- I is a registered ATF Confidential Informant. Cl- I has participated in multiple prior A TF investigations,
including conducting numerous successful controlled purchases of firearms and bulk quantities of narcotics that
have resulted in both federal and state prosecutions. CI-I is not exposed to federal or state prosecution at this time.
2 A "controlled purchase" is when investigators use an undercover officer and/or a confidential informant to
purchase evidence, such as narcotics or firearms, from subjects ofan investigation. Audio/video electronic
surveillance equipment is used to record the transaction and physical surveillance is conducted by investigators
3 Samples of all of the methamphetamine referenced Ill this affidavit has been field tested by the Drug Enforcement
Administration, and all these field tests have been positive for methamphetamine. Analysis by DEA regarding the
purity of this methamphetamine is currently pending
                                                          2
         Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 4 of 8



             Controlled Purchase of a SCCY 9mm handgun from inside the
                         black Ford Taurus on May 31, 2019

   4.      On May 30, 2019, ROBINSON contacted CI-I via the ROBI;'JSON PHO;'JE and

arranged to sell CI-I a firearm the following day. On May 31, 2019 CC-I and CI-I met with

ROBINSON in Philadelphia, PA. CC-I provided ROBINSO~ with government funds for the

purchase of the firearm. ROBINSO;\; directed UC-I to the rear seat of a black Ford Taurus

parked nearby. Upon approaching this black Ford Taurus, UC-I noticed distinctive markings,

appearing to be written in grease pen, visible on the left rear passenger window of this Ford

Taurus. A review of the video recording of the controlled purchase, captured by a

video/audio recording device with which UC-I was equipped, shows these markings on the

Taurus's left rear passenger window to read "28915849x", and below this, "I00,30lmi". On

the rear seat of this Ford Taurus, UC-I found and recovered a SCCY, ~odel CPX-1 9xI 9mm

pistol bearing serial number 242050.

             Bulk Methamphetamine Purchase Scheduled for June 11, 2019

   5.       On May 17, 2019, May 23, 2019, and ~ay 31, 2019, ROBr.-,.;SON discussed

with CI-I and UC-I a plan to meet in order for UC-I and CI-I to purchase a bulk quantity of

methamphetamine through ROBINSON. On June 6, 2019 CI-I, in a recorded telephone

conversation with ROBINSON via the ROBINSON PHONE, agreed to meet with

ROB~SO!',; on June 11, 2019, at 9:00AM to conduct this methamphetamine transaction.

Through these conversations, CC-I and CI-I understood that they would pay Robinson for

approximately I pound ofmethamphetamine, and that ROBINSON would provide them an

additional pound of methamphetamine on consignment, for a total of approximately 2 pounds

ofmethamphetamine. UC-I and CI-I further understood that ROBINSON intended to take

                                             3
              Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 5 of 8



    more methamphetamine to a location outside Philadelphia in order to sell it there, and that he

    would be leaving Philadelphia with this methamphetamine on June 11, 2019, shortly after

    their arranged transaction was completed.

                                 Arrest of ROBINSON on June 11, 2019

        6.       On the evening of June 10, 2019, CI-I confirmed in a telephone contact with

    ROBINSON, via the ROBINSON PHONE, that they would meet the next morning, June 11,

    2019, at 9:00AM. On the morning of June 11, 2019, law enforcement personnel established

    surveillance of ROBINSON's residence at 4123 K Street, Philadelphia, PA4 • The

    surveillance team saw a Ford Taurus bearing Pennsylvania tag JWT-1267, VIN

    1FAHP2F80EG 120828 (hereafter the "SUBJECT VEHICLE") parked on the 4100 block of

    K Street a short distance from the residence. The investigators knew from previous records

    checks that Pennsylvania tag JWT-1267 is registered to Dawud R0BINSO:'.'J 5. At

    approximately 8:02 a.m., ROBINSO~ texted CI-I, from the ROBINSO:'.'J PHONE, and

    confirmed the timing and location of the 9:00 a.m. methamphetamine transaction. At

    approximately 8:55 a.m., the surveillance team saw ROBINSON leave his residence, enter

    the driver's seat of the SCBJECT VEHICLE, and drive the SUBJECT VEHICLE in the

    direction of the location where he and CI-I had arranged to meet to conduct the

    methamphetamine transaction. At approximately 9:00 a.m., uniformed Philadelphia Police

    Department officers in a marked vehicle conducted a vehicle stop of the SUBJECT

    VEHICLE. ROBINSON was removed from the driver's seat of the vehicle and subsequently



--      -- - - - - - - -
4 This is ROBf:\JSON's home address as 1t appears in Pennsylvania Department of Transportation records.
5 A check of Pennsylvania Department of Transportation Records reveals that VJ)'; IF AHP2F80EG 120828 is also
registered to ROBINSON.
                                                      4
         Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 6 of 8



arrested by ATF. lbere were no other occupants of the vehicle. After ROBI:'.\'SO:'.\' was

removed from the vehicle, I saw, in plain view through the windows of the SUBJECT

VEHICLE, a cellular telephone on the center console of the SUBJECT VEHICLE. I placed a

call to the number assigned to the ROBINSON PHONE, and observed the cellular telephone

on the console begin to ring and saw my telephone number appear on the screen.

Additionally, I observed the SUBJECT VEHICLE to have '"I00,301mi" written in apparent

grease pen on its left rear passenger window, and to have partially-erased but still partially

visible apparent grease pen markings consistent with "28915 849" immediately above this.

These distinctive markings are consistent with those observed on the black Ford Taurus

which ROBI1'.'SON utilized to store the SCCY 9x19mm handgun he sold to CC-I and CI-I

on May 31, 2019.

    7.     Following ROBINSON's arrest, law enforcement personnel transported the

SUBJECT VEHICLE to the ATF office in Philadelphia, PA, where it has remained in a

secure location.

    8.     Based on my training and experience, I am aware that individuals engaged in

narcotics and firearms trafficking, such as Dawud ROBINSON, often transport and store

narcotics and firearms inside of their vehicles. This instance is no different; ROBINSON has

on multiple occasions utilized his vehicles to transport narcotics and store firearms, and on at

least one prior occasion has utilized the SUBJECT VEHICLE itself to store a firearm.

Additionally, at the time this vehicle was seized from ROBI:'.\'SON, he was apparently en

route to a meeting at which he was to provide several pounds of methamphetamine to an

undercover special agent and a cooperating informant. Individuals who illegally deal in


                                             .5
         Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 7 of 8



narcotics and firearms also often keep inside their vehicles items such as documents, receipts,

books, records, and papers that pertain to their narcotics and firearms trafficking activities, as

well as the drugs and firearms themselves, and currency obtained from and used in

furtherance of their narcotics and firearms trafficking. Furthermore, they utilize cellular

telephones, such as the ROBINSON PHONE which is presently inside the SGBJECT

VEHICLE, in furtherance of their narcotics and firearms trafficking, just as ROBI;\ISO~ has

done. Based on the above information, and after consultation and discussion with senior

agents and other law enforcement personnel farniliar with the investigation, I believe that the

Ford Taurus bearing Pennsylvania tag JWT-1267, VIN 1FAHP2F80EGI20828 is

utilized by Dawud ROBINSON for the trafficking of narcotics and firearms and is likely to

contain evidence of such.


   9.      Given the facts and circumstances set forth above, your affiant avers there is

sufficient probable cause to search a Ford Taurus bearing Pennsylvania tag JWT-1267,

VIN 1FAHP2F80EGI20828, for violations of Title 21, United States Code, Section

841 (a)(l) - distribution of a controlled substance; Title 18 United States Code, Section

922(a)(l)(A)- dealing in firearms without a license; and Title 18, United States Code,

Section 922(g)( 1) - Felon in Possession of a Firearm. I therefore request that the court issue a

search warrant for this vehicle. The vehicle to be searched is described in Attachment A of




                                              6
            Case 2:19-mj-01043 Document 1 Filed 06/13/19 Page 8 of 8



the search warrant, for evidence, which is detailed in Attachment B of the search warrant.




                                                    Special Agent
                                                    Bureau of Alcohol, Tobacco, Firearms,
                                                    and Explosives (ATF)

SWOR~ TO AND SUBSCRIBED
BEFORE :vlE THIS / 3 ft-.
DAY OF          0


II
C.S. :vlagistrate Judge




                                               7
